Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 03-25-2022 under amendments and Request for After Final Consideration under AFCP 2.0, which have been placed of record in the file. Claims 1-19 are pending. 

Interview Summary
Examiner called Applicant’s representative on 04-05-2022 and discussed with Applicant’s representative   discussed the amendments filed on 03-25-2022 and requested identify the support for the amendments in specification. Examiner thanks Applicant’s representative for elaborating the amendments with respect to drawings as well as support for the Amendments in specification via E-mail on 04-06-2022.

Response to Amendment
The amendment filed on 03-25-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1 and 19. Applicant has amended independent claims 1 and 19 with allowable limitation to expedite allowance of instant application.

Applicant has amended claims 1 and 19. Applicant has amended independent claims 1 and 19 with allowable limitation to expedite allowance of instant application. Applicant arguments filed on 03-25-2022, under remark regarding allowable limitations “wherein a first image in the second mode is changed to a second image different from the first image in the second mode, wherein the second image is displayed immediately after the first image with the first driving frequency during a predetermined period, and the second image is displayed with the second driving frequency after the predetermined period, and wherein the second image to be displayed with the first driving frequency during the predetermined period and  the second image to be displayed with the second driving frequency after the predetermined period are same as each other ” are persuasive; as after further extensive search and consideration, amended independent claims 1 and 19 does overcome prior art rejection mailed on 01-26-2022 with  all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB; which puts application number 17113723 in condition for allowance. 

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1 and 19. Applicant has amended independent claims 1 and 19 with allowable limitation to expedite allowance of instant application. Applicant’s arguments filed on 03-25-2022 are convincing. As argued by applicant in remarks under claim rejection page 15, paragraph 1; the prior art of Yumoto Akira (US 20040207615 A1 IDS) in view of MIYAKE Hiroyuki et al. (US 20140184484 A1 IDS) and NONAKA Osamu et al. (US 20160227093 A1 IDS) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
wherein a first image in the second mode is changed to a second image different from the first image in the second mode, wherein the second image is displayed immediately after the first image with the first driving frequency during a predetermined period, and the second image is displayed with the second driving frequency after the predetermined period, and wherein the second image to be displayed with the first driving frequency during the predetermined period and  the second image to be displayed with the second driving frequency after the predetermined period are same as each other. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

04-08-2023